VIGIL, Judge (specially concurring). {21} I concur in the result reached by the majority. However, I believe that whether a Rule 5-604 violation has occurred should be decided on a case-by-case basis. Because the majority goes far beyond deciding only this case, it paints with too broad a stroke and espouses doctrine that is not only unnecessary, but perhaps inapplicable to other cases. While I agree with the result reached by the majority, I do so for different reasons. This case can be decided using settled applicable doctrines without trying to anticipate how to decide other Rule 5-604 cases that may come before us. FACTS {22} The indictments charging Defendant and co-defendant each with an open count of murder were joined for trial together pursuant to Rule 5-203(B) NMRA 2003. Trial was set to commence on July 26, 1999. The deadline to commence trial under Rule 5-604 expired on August 5, 1999, but additional time was needed for Defendant to interview the State’s witnesses. The State therefore obtained an unopposed extension of time until November 5, 1999, to commence trial from the district court under Rule 5-604(C). In November 1999, the Supreme Court granted a further extension of time until February 5, 2000, to commence trial pursuant to Rule 5-604(D). {23} Alleging that the co-defendant made inculpatory statements about him, Defendant made a motion to sever pursuant to Bruton v. United States, 391 U.S. 123, 88 S.Ct. 1620, 20 L.Ed.2d 476 (1968). The State represented it would not seek to introduce co-defendant’s statement into evidence at a joint trial, and on that basis, the motion for severance was denied. The joint trial commenced on December 6, 1999. The State then attempted to introduce the inculpatory statement into evidence on the second day of trial, prompting Defendant to ask for a mistrial. The trial court granted the motion, stating, “I grant a mistrial. Call the jury in. And I’ll grant the severance at this time.” {24} Co-defendant then filed a motion to dismiss, arguing that double jeopardy prohibited a second trial because of the prosecutor’s attempt to introduce the inculpatory statement into evidence at the first trial. The trial court denied the motion, and co-defendant appealed to this court on January 20, 2000. While co-defendant’s appeal was pending, Defendant filed a motion asserting a second trial was barred by double jeopardy that was in all material respects identical to co-defendant’s. Defendant’s motion to dismiss was denied at a hearing held on February 7, 2000. Defendant’s counsel asked if the court would certify its decision for an interlocutory appeal, stating that co-defendant’s appeal was pending. The trial court agreed to grant Defendant an interlocutory appeal. However, no written order was prepared or filed disposing of the motion, and Defendant never appealed. We then decided co-defendant’s appeal, finding no double jeopardy prohibition to a second trial. The mandate on the co-defendant’s appeal was filed on May 1, 2001, and on June 18, 2001, the trial court set the case for trial to commence on September 24, 2001. {25} Four days before trial on September 20, 2001, Defendant filed a motion to dismiss, arguing that the deadline to commence trial expired on February 5, 2000, because no formal, written order reflecting the oral declaration of a mistrial was ever filed. The trial court denied the motion, stating, “I think [Djefendant should have filed a[n] order for severance.” Defendant pled guilty to voluntary manslaughter, reserving his right to appeal the denial of his motion to dismiss under Rule 5-604. ANALYSIS {26} Defendant asked the trial court to order a mistrial; the trial court ordered a mistrial. Defendant asked the trial court to grant him a severance; the trial court granted him a severance. Finally, Defendant asked the trial court to allow him an interlocutory appeal from the order denying his motion to dismiss on double jeopardy grounds; the trial court agreed. However, no formal, written orders were prepared or filed disposing of these matters. This is important because the operative provisions of Rule 5-604 pertinent to this case state that a criminal case must be commenced within six months after “the date such order [declaring a mistrial] is filed” or “the date the mandate or order is filed in the district court disposing of the appeal” in the event of an appeal, whichever is later. Rule 5-604(B)(3), (4). Defendant asserts that since no written order was filed declaring a mistrial, and he did not appeal, the deadline to commence trial was February 5, 2000, and since trial did not commence on that date, Rule 5-604(F) requires that the indictment “shall be dismissed with prejudice.” However, the Defendant’s argument overlooks the fact that no written order was ever filed granting his motion for severance. {27} It is well settled that an oral ruling is merely evidence of what a judge intends to do, it is not binding, and it can be changed at any time before a written order is filed. See Reyes-Arreola, 1999-NMCA-086, ¶ 10, 127 N.M. 528, 984 P.2d 775. An oral ruling granting a severance can be changed at any time, unlike an oral ruling granting a mistrial and discharging the jury when there is a hung jury. Id. The local rules of the Thirteenth Judicial District dictate at LR13402(A) NMRA 2003: Unless otherwise ordered by the court all orders, judgments and decrees shall be submitted to the judge by the prevailing-party not later than ten (10) days following the date of announcement by the judge of the decision, whether in open court or by dated letter announcing the decision. {28} Defendant was the “prevailing party” on each of the foregoing matters, and his attorney did not submit written orders as required by the rule. The trial court ruled that since no order of severance was ever prepared or filed as required by the local rule, there was no severance. “It is not the function of a reviewing court to substitute its own interpretation of a local rule for that of the court which promulgated the rule.” James v. Brumlop, 94 N.M. 291, 295, 609 P.2d 1247, 1251 (Ct.App.1980). Unlike the local rules at issue in Cardenas, LR13-402 unambiguously refers to all cases, civil and criminal. In Cardenas, a local rule requiring preparation of a judgment on the mandate that was listed under a heading entitled “Civil Matters-Pleading and Procedure” was held inapplicable in a criminal case, because it did not give adequate notice of its requirements. Id. ¶¶ 8, 10. Here, LR13-402 is written under the heading “Pleading and Practice” and the rules under the heading clearly relate to both civil and criminal cases. Moreover, Defendant’s attorney did not claim he had no knowledge of the local rule, unlike the attorney in Cardenas. Id. ¶ 8. {29} Defendant argues that Rule 5-121(A), (C), and (E) place the obligation on the trial court to see to it that a written order is filed. In my view, these rules are tools for the courts to use in managing then-cases and not to be manipulated by counsel. See Ratchford, 115 N.M. at 571, 855 P.2d at 560 (stating that the automatic denial provision of Rule 5-614(C) NMRA 2003 has as one of its purposes to provide courts with the management of their cases). In fact, the Supreme Court appears to have anticipated the very situation presented in this case when it said that, “there may well be other measures to enforce compliance with a trial court’s duty to memorialize its oral ruling in a written order within a reasonable time. If the fault lies with counsel who does not comply with a court’s direction to prepare and submit a proposed written order, the trial court has ample authority to ensure compliance with its directives.” Id. at 572, 855 P.2d at 561. {30} Here, the trial court’s ruling was that no severance was granted since counsel did not prepare the order as required. This was justified. Defendant obtained a severance but he prepared no order granting the severance. He also obtained a mistrial, but filed no order granting the mistrial to commence a new six-month period under Rule 5-604(B)(3). With no severance, and no order on file declaring a mistrial, the operative date to commence trial was six months after mandate was filed in co-defendant’s appeal. Rule 5-604(B)(4). The deadline to commence trial was therefore November 1, 2001. Trial timely commenced on September 24, 2001. {31} In response to the Majority Opinion noting that this issue was not raised, the trial court did say, in denying Defendant’s motion, “I think [Defendant should have filed a[n] order for severance.” I therefore respectfully submit that the issue of whether counsel had an obligation to prepare the order is an issue in the case. Furthermore, I respectfully suggest that it is the practice throughout the State for the prevailing party to prepare a form of order reflecting the judge’s decision. See LR1-304(A) NMRA 2003 (stating unless otherwise ordered by the court, all orders, judgments and decrees to be submitted to the judge by prevailing party within ten days after announcement of decision by judge if announced in open court, or twelve days following date of the letter announcing the decision); LR2-130(D) NMRA 2003 (stating unless otherwise ordered by the court, prevailing party responsible for presentment of proposed order to court within fourteen days after court’s decision); LR3212(F) NMRA 2003 (stating prevailing party shall submit all orders, judgments and decrees to assigned judge within ten days of the decision); LR4-308 NMRA 2003 (stating unless ordered by the court, all orders, judgments and decrees shall be submitted by the prevailing party to the court no later than ten days immediately following date of announcement of decision); LR5-202(C) NMRA 2003 (stating prevailing party shall submit order, decree or judgment to court and not later than fifteen days following announcement of court’s decision, unless otherwise ordered); LR6-208(F) NMRA 2003 (stating prevailing party or person designated by the court shall submit proposed form of order or judgment within ten days of the decision); LR7-003 NMRA 2003; LR7-004 NMRA 2003 (stating all orders, judgments and decrees to be signed by the court shall be delivered to the judge, signed by all counsel of record); LR8-303(A) NMRA 2003 (stating unless otherwise ordered by court, prevailing party shall submit order, judgment or decree to the court within ten days following date of announcement by judge of decision if announced in open court, or twelve days following date of letter or other document announcing the decision); LR9-300(A) NMRA 2003 (stating orders, judgments and decrees will be submitted to the court for signature not later than four days following the day of announcement by the court of its decision, unless longer time granted by the court); LR10-032 NMRA 2003 (stating in all criminal matters, attorney representing successful party shall submit to the court an order or judgment and sentence consistent with the ruling or a finding of the court or with any jury verdict within ten days); LR11-103(B) NMRA 2003 (stating orders, judgments and decrees will be submitted to the court not later than fourteen days following the date of announcement by the court of its decision); LR13-402(A) NMRA 2003 (stating unless otherwise ordered, all orders, judgments and decrees shall be submitted by prevailing party not later than ten days following date of announcement by judge of decision). {32} I therefore specially concur in the result reached by the majority, but not its reasoning.